Judgment and order reversed upon the law and the facts, and a new trial granted, costs to abide the event. At the conclusion of the court’s charge, appellant’s attorney requested that the jury be charged that if they found that the appellant had supplied and had close to the scene of the work plenty of good rope, and the foreman selected or handed out a poor piece of rope, which was the cause of the accident, this defendant, appellant, *824cannot be held responsible. Appellant was entitled to have this charge made as requested, and without remarks by the court which robbed it of its force. A new trial is, therefore, granted in the interest of justice. Kelly, P. J., Jaycox, Kelby and Young, JJ., concur; Kapper, J., dissents.